Citation Nr: 0628921	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1977.

This matter is before the Board of Veterans' Affairs (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claim.  The RO in Muskogee, Oklahoma, 
currently has jurisdiction over the veteran's VA claims 
folder.

Issues not on appeal

The record reflects that the RO denied the veteran's claim 
for special monthly compensation based on the need for 
regular aid and attendance in an April 2006 rating decision.  
To the Board's knowledge, the veteran has not submitted a 
notice of disagreement with respect to that decision.  
Accordingly, that issue is not currently before the Board.  
See 38 C.F.R. §§ 20.200, 20.302 (2005).


FINDING OF FACT

The medical and other evidence of record reflects that the 
veteran's service-connected disabilities are of such severity 
so as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair. 


CONCLUSION OF LAW

The basic eligibility requirements for specially adapted 
housing are met.  
38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. §§ 3.102, 
3.809, 3.809a (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the veteran contends that he is entitled to 
specially adapted housing or a home adaptation grant because 
his service-connected disabilities of the cervical and lumbar 
spine are of such severity that he requires assistive devices 
for locomotion. 
After careful consideration of the record, and for the 
reasons stated below, the Board finds that the veteran is 
entitled to specially adapted housing.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the veteran was provided with VCAA notification 
by a letter dated in December 2005.  For the reasons detailed 
below, the Board finds that, through this letter, the veteran 
has been amply informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The December 2005 letter detailed the 
criteria necessary for specially adapted housing and a 
special home adaptation grant.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The December 
2005 letter noted that VA was responsible for getting 
relevant records from any Federal agency, that it would 
provide a medical examination or get a medical opinion if it 
was necessary to decide the claim, and that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In this case, the December 2005 letter 
informed the veteran that he should give VA enough 
information about his records so that they should be 
requested; that he should submit any necessary release for VA 
to obtain such evidence; and that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  As noted in the preceding paragraph, 
the December 2005 letter informed the veteran that he was 
ultimately responsible to make sure VA received any relevant 
evidence he identified.  The letter also informed the veteran 
that "[i]f there is any other evidence or information that 
you think will support your claim, please let us know" and 
that "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, it does not appear that the holding of 
Dingess/Hartman is applicable as the appeal is not a claim of 
entitlement to service connection.  In any event, the veteran 
was sent a letter in July 2006 which contained information 
regarding disability rating(s) and effective date(s) with 
language that tracks the Court's holding in Dingess/Hartman.

The Board further notes that the veteran has actively 
participated in the processing of his claim, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Although he has not undergone a VA medical examination in 
this case, for the reasons detailed below the Board finds 
that the medical and other evidence of record supports the 
benefit sought on appeal.  Moreover, he indicated that he did 
not want a hearing in conjunction with this case.

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, and, 
as noted in the preceding paragraph, he has reported that he 
does not want a hearing in conjunction with this appeal.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2005).  
The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d) (2005).

If entitlement to specially adapted housing is not 
established, a claimant can qualify for a grant for necessary 
special home adaptations if he has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 U.S.C.A. 
§ 2101(b)(1) (West 2002); 38 C.F.R. § 3.809a (2005).

Analysis

In this case, the record reflects that the veteran is 
service-connected for coronary artery disease (CAD) status-
post coronary artery bypass graft, currently evaluated as 100 
percent disabling; herniated nucleus pulposus, cervical 
spine, C6-7, with medial nerve neuropathy, evaluated as 60 
percent disabling; injury, low back with herniated nucleus 
pulposus, L5-S1, post-operative with arthritis, currently 
evaluated as 40 percent disabling; hypertension, currently 
evaluated as 10 percent disabling; branch vein occlusion with 
slight reduction of corrective vision and paracentral scotoma 
on the right, evaluated as 10 percent disabling; left should 
bursitis, evaluated as noncompensable (zero percent); 
bilateral hearing loss, evaluated as noncompensable; 
diverticulosis, evaluated as noncompensable; hiatal hernia, 
small, evaluated as noncompensable; cyst, pilonidal, post-
operative, evaluated as noncompensable; and compound 
comminuted fracture, left maxillary (left orbit), evaluated 
as noncompensable.

Although the veteran is service-connected for disabilities of 
the left shoulder and right eye, nothing in the record 
indicates that they are of such severity as to constitute 
loss of use of an upper extremity or blindness in both eyes.  
The veteran does not appear to contend otherwise.  Moreover, 
statements of attending physicians dated in April 2003 and 
April 2004 have indicated that the veteran is not blind.  
Based on the record, the only situation under which the 
veteran might qualify for entitlement to assistance in 
acquiring specially adapted housing would be if it were shown 
that his service-connected disabilities result in loss of use 
of one or more of his lower extremities, so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  See 38 C.F.R. § 3.809 (2005).

The Board acknowledges that the veteran is not service-
connected for a disability of either lower extremity.  
Nevertheless, there is medical evidence reflecting that his 
service-connected disabilities, particularly his cervical and 
lumbar spine disabilities, do result in loss of use of the 
lower extremities so that assistance devices are required for 
locomotion.  Cf. Bierman v. Brown, 6 Vet. App. 125, 126 
(1994) [service connection may be granted for neurological 
residuals of a lumbar spine disability which impact the lower 
extremities].

Evidence which supports the conclusion that the veteran's 
service-connected spinal disabilities cause him to use 
assistive devices include an April 2003 statement of 
L.Z.C, M.D. ("Dr. C"), who indicated, in pertinent part, 
that aids such as a cane, braces, crutches or walker were 
required for locomotion.  Specifically, when asked to 
describe restrictions of spine, trunk, and neck, Dr. C stated 
that the veteran must walk with assistance of a cane, walker, 
or person; was very weak; and had multiple cervical and 
lumbar spine pathologies.  The conclusion which can be drawn 
from that statement is that the veteran's service-connected 
spine disabilities caused weakness of the lower extremities 
which mandated the use of assistive devices.

Similar statements were submitted in support of the veteran's 
claim by M. P., M.D. ("Dr. P") in May 2003, March 2004 and 
April 2004.  In pertinent part, Dr. P reported in his March 
2004 statement that the veteran's cervical spine disorder had 
resulted in a variety of signs and problems that include 
difficulty walking because of bilateral leg pain with intense 
muscle cramping and numbness and intermittent and 
incapacitating back pain that did not improve with pain 
medications.  Dr. P also noted the veteran's lumbar spine 
disorder, and stated that the veteran was only able to walk a 
few steps.  Further, if the veteran went grocery shopping he 
used a motorized wheelchair that was available for 
handicapped patients.  

Also on file is a January 2006 private medical statement from 
R. W. L., M.D. 
("Dr L"), who stated that the veteran had ischemic 
cardiomyopathy with class III heart failure symptoms; that 
due to other concomitant medical illnesses including vascular 
disease he did not expect the veteran's exercise tolerance to 
improve dramatically; and that he supported the veteran's use 
of a motorized scooter to be used for assistance with 
ambulation.  Inasmuch as the veteran is service-connected for 
CAD, evaluated as 100 percent disabling, as well as 
hypertension, this statement indicates assistive devices are 
required due to these disabilities.

No competent medical evidence is of record which refutes the 
foregoing opinions that the veteran's service-connected 
disabilities are of such severity so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 

Although, as already noted, the veteran has no service-
connected disabilities of the lower extremities, resolving 
all reasonable doubt in his favor and based on the private 
medical opinions detailed above the Board concludes that the 
service-connected disabilities of the cervical and lumbar 
spine, as well as the CAD, are of such severity that the 
veteran ordinarily is precluded from locomotion without the 
aid of a wheelchair, crutches, or canes.  See 38 C.F.R. § 
3.809(b)(1), (d) (2005).  The Board therefore finds that the 
requirements for specially adapted housing have been met, and 
the benefit sought on appeal is granted to that extent.

Additional comment

In light of the Board's grant of entitlement to specially 
adapted housing, the matter of a special home adaptation 
grant becomes moot.  It does not appear that he would be 
entitled to such in any event.  Eligibility for such a grant 
requires blindness in both eyes with 5/200 visual acuity or 
less, or the anatomical loss or loss of use of both hands.  
See 38 C.F.R. § 3.809a (b) (2004).  In the instant case, 
there is no evidence that the veteran is blind, and he does 
not contend as much.  Moreover, there is no evidence that he 
has lost the use of either hand.


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


